                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MYRONE RIVERA, et al,                          :
    Plaintiffs,                                :
                                               :
         v.                                    :       CIVIL ACTION NO. 19-CV-3494
                                               :
C.O. HOFFMAN, et al.,                          :
      Defendants.                              :

                                   MEMORANDUM OPINION

GOLDBERG, J.                                                                      AUGUST 8, 2019

         Pro se Plaintiff Myrone Rivera, a prisoner currently confined at Berks County Jail, has

filed a Complaint pursuant to 42 U.S.C. § 1983 alleging constitutional claims. He has also filed

a Motion to Proceed In Forma Pauperis. Because it appears that Rivera is unable to afford to

pay the filing fee, the Court will grant him leave to proceed in forma pauperis. For the following

reasons, the Complaint will be dismissed with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

I.       FACTS

         Rivera’s Complaint is quite brief. He alleges that on June 25, 2019 the toilet in the cell

block shower area became clogged. (ECF No. 2 at 5.) 1 He asked Defendant Hoffman for a

plunger but there was none available. (Id.) The toilet later overflowed when other inmates

continued to use it. (Id.) It took three hours to procure a plunger, during which time Rivera

refrained from eating and using the toilet in order to avoid the waste on the floor. (Id.) He

alleges he slipped on the floor but concedes that he suffered “no major injury,” and was too

embarrassed to get treated.




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
II.      STANDARD OF REVIEW

         The Court will grant Rivera leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it fails to state

a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Rivera is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         A.     Claims Brought on Behalf of Christopher Roth

         “Christopher Roth” is also listed in the caption of Plaintiff Rivera’s form Complaint.

However, only Rivera is listed as a Plaintiff in the list of parties, only Rivera has signed the

Complaint and only Rivera has moved to proceed in forma pauperis. In the body of the

Complaint, Rivera states that Roth is his cellmate. (ECF No. 2 at 5.)

         Under 28 U.S.C. § 1654, parties “may plead and conduct their own cases personally or by

counsel” in the federal courts. Section 1654 thus ensures that a person may conduct his or her

own case pro se or retain counsel to do so. See Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876,




2
 However, as Rivera is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  2
882 (3d Cir. 1991) (“The statutory right to proceed pro se reflects a respect for the choice of an

individual citizen to plead his or her own cause.” (quoting Cheung v. Youth Orchestra Found. of

Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990) )). Although an individual may represent himself

pro se, a non-attorney may not represent other parties in federal court. See Collinsgru v.

Palmyra Bd. of Educ., 161 F.3d 225, 232 (3d Cir. 1998) (“The rule that a non-lawyer may not

represent another person in court is a venerable common law rule.”), abrogated on other grounds

by Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516 (2007). This principle

has been applied by the Supreme Court, the United States Court of Appeals for the Third Circuit,

and other courts in various contexts. See, e.g., Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202

(1993) (recognizing that corporations must be represented by counsel and that “save in a few

aberrant cases, the lower courts have uniformly held that 28 U.S.C. § 1654 . . . does not allow

corporations, partnerships or associations to appear in federal court otherwise through a licensed

attorney” (footnote omitted) ); Simon v. Hartford Life, Inc., 546 F.3d 661, 667 (9th Cir. 2008)

(holding that a non-lawyer could not litigate pro se on behalf of an ERISA plan); Osei-Afriyie,

937 F.2d at 882 (“We hold that Osei-Afriyie, a non-lawyer appearing pro se, was not entitled to

play the role of attorney for his children in federal court.”); Phillips v. Tobin, 548 F.2d 408, 411-

12 (2d Cir. 1976) (holding that a non-attorney could not appear pro se to conduct a shareholder’s

derivative suit).

        As a pro se plaintiff, Rivera may not represent Roth or bring claims on his behalf.

Accordingly, to the extent that claims are asserted in the name of Christopher Roth, they are

dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

        B.      Claims Brought on Behalf of Rivera

        Section 1983 of Title 42 of the United States Code provides in part:



                                                  3
         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       The Eighth Amendment governs claims brought by convicted inmates challenging their

conditions of confinement, while the Due Process Clause of the Fourteenth Amendment governs

claims brought by pretrial detainees. Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005). As

Rivera’s status during his incarceration is not clear from the Complaint, his claim is analyzed

under both Amendments.

       Pretrial detainees are protected from “punishment” by the Due Process Clause of the

Fourteenth Amendment. Bell v. Wolfish, 441 U.S. 520, 535 (1979). Unconstitutional

punishment, be it under the Eighth Amendment applicable to convicted prisoners or the

Fourteenth Amendment applicable to pretrial detainees, typically includes both objective and

subjective components. Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007). The objective

component requires an inquiry into whether “the deprivation [was] sufficiently serious” and the

subjective component asks whether “the officials act[ed] with a sufficiently culpable state of

mind[.]” Id. (citing Wilson, 501 U.S. at 298; Bell, 441 U.S. at 538-39, 539 n.20). Because

prison officials must ensure that both convicted inmates and pretrial detainees receive adequate

food, clothing, shelter, and medical care, and must “‘take reasonable measures to guarantee

[their] safety[,]’” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468

                                                 4
U.S. 517, 526-27 (1984)), a Section 1983 plaintiff asserting a conditions of confinement claim

must also allege that prison officials acted with deliberate indifference to that plaintiff’s health or

safety. See Wilson v. Seiter, 501 U.S. 295, 298-99 (1991); see also Wilson v. Burks, 423 F.

App’x 169, 173 (3d Cir. 2011) (per curiam) (“‘[T]he official must both be aware of facts from

which the inference could be drawn that a substantial harm exists, and he must also draw that

inference.’”) (quoting Farmer, 511 U.S. at 837).

       Rivera’s allegation that his toilet overflowed and that he refrained from eating and using

it for three hours fails to satisfy this standard. There is no suggestion of deliberate indifference

and a three-hour wait for a plunger does not objectively constitute a sufficiently serious

deprivation. Since Rivera also concedes that he suffered no injury when he slipped, he has failed

to state a plausible constitutional claim and his Complaint must be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). Because it does not appear that the allegations could ever satisfy the

deliberate indifference and sufficiently serious standards, the dismissal of Rivera’s claims will be

with prejudice. An appropriate Order follows.




                                                   5
